Citation Nr: 0823034	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches with 
memory loss, to include as due to an undiagnosed illness.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to August 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted noncompensable 
service connection for bilateral hearing loss, effective May 
23, 2002, and denied service connection for headaches with 
memory loss, to include as due to an undiagnosed illness.  In 
October 2006, the Board remanded the claims for additional 
development.  By a February 2008 rating decision, the RO 
granted service connection for headaches with memory loss, 
and awarded a 10 percent disability rating for headaches.  
Memory loss was rated as part of the veteran's organic mood 
disorder.


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO granted 
service connection for headaches with memory loss, and 
awarded a 10 percent disability rating for headaches.

2.  The veteran is currently in receipt of a 100 percent 
disability rating for an organic mood disorder.  That rating 
contemplates disability associated with memory impairment.

3.  Since May 23, 2002, the veteran's bilateral hearing loss 
has been manifested by no more than auditory acuity level I 
in both ears.


CONCLUSIONS OF LAW

1.  There is no allegation of error of fact or law remaining 
before the Board with respect to the claim for service 
connection for headaches with memory loss.  The Board does 
not have jurisdiction to review the appeal and it is 
therefore dismissed.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met since May 23, 2002, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

In April 2005, the veteran appealed his claim of entitlement 
to service connection for headaches with memory loss, to 
include as due to an undiagnosed illness.  Since filing the 
appeal, service connection for headaches with memory loss has 
been granted.  A 10 percent disability rating was awarded for 
headaches, and memory loss was rated as part of the veteran's 
organic mood disorder.  A separate rating for memory loss was 
not granted because the veteran was already in receipt of a 
100 percent disability rating for an organic mood disorder.  
That 100 percent rating contemplates difficulties associated 
with memory impairment.  A separate rating for memory loss 
was not warranted because to compensate the same 
symptomatology twice would constitute impermissible 
pyramiding.  38 C.F.R. § 4.14 (2007).  Because the veteran is 
already being compensated for difficulties associated with 
memory impairment, and he has not claimed entitlement to a 
separate rating for memory loss, there remains no allegation 
of error of fact or law remaining before the Board with 
respect to the claim for service connection for headaches 
with memory loss.  The Board does not have jurisdiction to 
review the appeal and it is therefore dismissed.  38 U.S.C.A. 
§ 7105 (West 2002).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2007).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

The veteran's bilateral hearing loss, secondary to 
otosclerosis, has been rated noncompensably disabling under 
DC 6100 since May 23, 2002.

The record reflects that veteran has a history of 
otosclerosis, for which he underwent right stapedectomy in 
1999.  He experienced post-operative dizziness, and in 
November 1999, underwent a revision stapedectomy with repair 
of a perilymphatic fistula.  He did very well for a period 
after the revision, but in approximately January 2002, he 
noticed recurrence of the dizziness, incited by loud noises 
or wind in the ear.  As a result of the recurrence of 
dizziness, in June 2002 the veteran underwent surgical 
exploration of the right middle ear with repair of a 
perilymphatic fistula.  Post-operative notes indicate that 
the veteran was healing without incident and that he was 
instructed to return for follow up evaluation in 
approximately six months.  On follow up evaluation in January 
2003, the veteran reported that he had not had any further 
problems with dizziness since the surgery, but stated that 
for the previous few months he had felt as though his right 
ear was clogged up.  He additionally described experiencing 
slightly muffled hearing in the right ear.

The veteran underwent VA audiological examination in January 
2003.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
40
LEFT
30
25
25
30
35

The averages were 30 in the right ear and 29 in the left ear.  
Speech recognition ability was 96 percent, bilaterally.  

Treatment records dated from February 2003 to May 2004 do not 
demonstrate any complaints regarding hearing or the ears, or 
any treatment associated with the ears.  In May 2004, 
however, the veteran again began to experience dizziness.  In 
November 2004, the veteran again underwent right middle ear 
exploration with repair of a perilymph fistula.  Post-
operative records dated in December 2004 show that he 
reported markedly diminished dizziness, but that he was 
experiencing difficulty hearing when he chewed.  It was noted 
that the surgical packing was still in his ear.  The packing 
was removed, and it was then noted that his hearing should 
improve now that the packing had been removed.  A January 
2005 post-operative audiogram revealed mild to moderately 
severe highfrequency sensorineural hearing loss in the right 
ear, and mild highfrequency sensorineural hearing loss in the 
left ear.  The precise audiometric results, however, were not 
recorded.  It was noted that there was no significant change 
in hearing since May 2004.

The veteran next complained of ear problems in August 2006.  
At that time, the prosthesis in the veteran's right ear was 
felt to have been displaced in the middle ear, again causing 
dizziness.  During a September 2006 surgery, the veteran 
underwent removal and placement of a right stapes prosthesis, 
with laser lysis of adhesions.  Post-operative records dated 
in October 2006 show that the veteran reported improvement in 
dizziness, but decreased hearing in his right ear.  Gel foam 
and a clot were removed from his right ear.  Tuning fork 
examination revealed air conduction greater than bone 
conduction on both sides.  Weber's test was midline.  There 
are no further clinical records related to treatment for 
complaints related to the ears.

The veteran again underwent VA audiological examination in 
February 2007.  The pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
40
55
LEFT
25
25
20
30
40

The averages were 39 in the right ear and 29 in the left ear.  
Speech recognition ability was 100 percent in the right ear, 
and 96 percent in the left ear.  

The examiner noted that the veteran had undergone audiometric 
evaluation in April 2002, January 2005, and January 2006, and 
on each of those occasions the veteran's  hearing was the 
same as on VA examination in January 2003.

For the right ear, the average pure tone thresholds of 30 and 
39 decibels, along with a speech discrimination rates in the 
96 and 100 percentiles warrant a designation of Roman Numeral 
I under Table VI of 38 C.F.R. § 4.85.  For the left ear, the 
average pure tone threshold of 29 decibels, along with a 
speech discrimination rate in the 96 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the audiometric test results, as 
compared to the rating criteria, a compensable rating may not 
be granted. 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since May 23, 2002, 
when service connection became effective, the veteran's 
bilateral hearing loss has not warranted a compensable 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for 
bilateral hearing loss arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him VA examinations in January 2003 and February 
2007.  The Board finds these actions have satisfied VA's duty 
to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 


ORDER

The claim of entitlement to service connection for headaches 
with memory loss, to include as due to an undiagnosed 
illness, is dismissed.

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


